PER CURIAM.
The trial court’s Order Dismissing Petition is affirmed.
Appellant is warned that any future pleadings determined by this Court to be frivolous or successive may result in the imposition of sanctions against him, including a prohibition against any future pro se filings and a referral to the Florida Department of Corrections for disciplinary procedures pursuant to the rules of the Department as provided in section 944.279, *228Florida Statutes (2015). See Fla. -R. App. P. 9.410.
AFFIRMED.
ROBERTS, C.J., LEWIS and RAY, JJ., concur.